PER CURIAM.
We affirm the judgment and sentence imposed in this three count information. However, we strike court costs in excess of $250 assessed pursuant to sections 27.3455(1) and 960.20, Florida Statutes (1991). These costs were imposed per count instead of per case. See Hollingsworth v. State, 632 So.2d 176, 177 (Fla. 5th DCA 1994). Costs assessed per count pursuant to section 943.25, Florida Statutes (1991) are valid and imposed appropriately. Id.
AFFIRMED.
HARRIS, C.J., and DAUKSCH and THOMPSON, JJ., concur.